United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-34
Issued: June 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2012 appellant filed a timely appeal from an April 6, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which affirmed the termination of
his wage-loss compensation.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits effective September 8, 2011.

1

Under the Board’s Rules of Procedure, the 180-day period for determining jurisdiction is computed beginning
on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit decision was
issued on April 6, 2012, the 180-day computation begins to determine the timeliness of the appeal from that decision
on April 7, 2012, and 180 days from April 7, 2012 was October 4, 2012, the date appellant’s appeal was received by
the Board. Accordingly, appellant’s appeal was timely filed.

On appeal appellant contends that the medical evidence submitted by his treating
physician supports that he is unable to work because of his employment-related injury.
FACTUAL HISTORY
On October 20, 2008 appellant, then a 31-year-old temporary border patrol agent, filed a
traumatic injury claim alleging that he injured his back while doing dumb bell squats during
physical training period. He returned to light-duty work after the injury and missed periodic time
for appointments. On January 14, 2009 OWCP accepted appellant’s claim for a lumbar sprain.
It later accepted displacement of a lumbar intervertebral disc without myelopathy. Appellant
was initially treated with conservative care. On November 20, 2009 OWCP approved low back
disc surgery. On January 6, 2010 appellant underwent a lumbar laminotomy and discectomy at
L4, right. OWCP paid wage-loss compensation for total disability.
On April 14, 2010 the employing establishment terminated appellant’s employment,
noting that he was a temporary employee and had not been medically released to return to full
duty. It further noted that he failed to complete the Academy Training Program.
In a June 10, 2010 report, Dr. Gregory Misenhimer, an attending Board-certified
orthopedic surgeon, stated that appellant continued to experience pain and discomfort in his back
without significant pain and discomfort in his lower extremity. He opined that appellant would
benefit from a work hardening/work conditioning program.
In a June 15, 2010 report, Dr. Terry Klein, a Board-certified family practitioner, stated
that appellant had a disc herniation at L4-L5 and L5-S1 status post surgery. He asked appellant
to increase his exercise on his own. Dr. Klein noted that appellant’s work status was “no work
per Dr. Misenhimer.”
On June 28, 2010 OWCP referred appellant to Dr. Randy Pollet, a Board-certified
orthopedic surgeon, for a second opinion. In a July 12, 2010 report, Dr. Pollet diagnosed
appellant with resolving lumbar sprains and strain/herniated nucleus pulposus post surgery. He
opined that the surgery was successful, but that there continued to be symptoms of unresolved
disc disease in the low back secondary to the work-related injury of the lumbar sprain and the
displaced lumbar intervertebral disc without myelopathy. Dr. Pollet noted limitations of low
back motion, spasm, rigidity and weakness in both lower extremities along with a normal
neurological examination. He opined that appellant could return to full-time work beginning at a
sedentary or light-duty position and opined that appellant should attempt to return to gainful
employment on August 1, 2010. Dr. Pollet noted that appellant should initially be placed at a
sedentary or light-duty position.
In an August 2, 2010 report, Dr. Misenhimer noted that appellant had not been able to
undergo a work hardening program as no such program was available to him and that it would be
“absolutely counterproductive” for him to travel between Las Cruces and El Paso for such a
program. He believed a work hardening program in Las Cruces would definitely be beneficial
for appellant and would allow him to be able to return to work sooner than his current situation.
In a September 2, 2010 report, Dr. Misenhimer stated that he disagreed with Dr. Pollet’s opinion
that appellant could return to full and active duty over the course of 12 weeks after a return to

2

work. He found that he had far too much lower back pain as a result of his injury, the delay in
appropriate treatment and the inflammatory reaction as a result of the surgical procedure.
Dr. Misenhimer noted that appellant still had fairly significant pain and discomfort in his back
indicating an ongoing inflammatory process in the intervertebral disc space at eight months
postop. He noted that, if he underwent appropriate work hardening/work conditioning, that some
of the pain and discomfort may be alleviated, but opined that he may eventually require another
surgical intervention to remove the intervertebral disc that has become extremely painful and
replace it with an artificial disc at the L4 level or a fusion of L4 to L5. Dr. Misenhimer noted
that, for a man of appellant’s age and activity level, the artificial disc replacement would be the
ideal form of treatment, and that he did not believe that a fusion would be in appellant’s best
interest. In a September 16, 2010 report, he stated that the effects of the work injury have not
ceased at this time, and that appellant’s prognosis was good to recover from his current situation
to be able to return to some form of gainful employment. Dr. Misenhimer noted that the effects
of appellant’s employment-related injury have not ceased, and that they do limit his activities by
preventing him from engaging in normal activities including bending, lifting, and twisting, which
causes an increased pain and discomfort in his back which prevents the employee from returning
to his previous job.
By letter dated October 1, 2010, OWCP referred appellant to Dr. Thomas Grace, a Boardcertified orthopedic surgeon, to resolve the conflict between Drs. Misenhimer and Pollet with
regard to appellant’s work capabilities. In an October 11, 2010 report, Dr. Grace listed his
impressions as lumbar radiculitis secondary to herniated disc L4-5; and status post surgery with
an improvement of symptoms. He noted that appellant has improved, but continued to have
problems. Dr. Grace noted that appellant will probably reach a point of maximum medical
improvement approximately January 6, 2011. He stated that he would lean toward the opinion of
Dr. Misenhimer to allow appellant more time and rehabilitation to transpire over the next three
months.
In an October 5, 2010 report, Dr. Klein found that appellant could do work duty with
lifting limits of 15 pounds, and that he would be able to return to a full-duty position in six
weeks. On February 15, 2011 he found appellant stable.
In a November 15, 2010 note, Dr. Misenhimer indicated that he believed appellant could
return to full and active duty with the employing establishment as of December 1, 2010. In a
February 14, 2011 report, he stated that, although appellant had been released to full and active
duty at work, there was no position available for him at the employing establishment.
Dr. Misenhimer stated that he would like appellant to continue with the current level of activity.
In a February 15, 2011 report, Dr. Klein stated that appellant was stable and that his
employment was full duty.
On May 16, 2011 Dr. Misenhimer evaluated appellant and noted that he continued to
have residuals of problems with his low back and exiting nerve roots around the disc herniation
that was removed and suggested further testing. He noted that appellant stated that he was
“essentially no better than he was prior to the surgical procedure.” In a July 6, 2011 report,
Dr. Misenhimer indicated that he would like to keep appellant off work for the next six weeks.

3

On July 28, 2011 OWCP proposed terminating appellant’s wage-loss compensation as
the injury-related disability had ended. It noted Dr. Misenhimer’s February 14, 2011 report in
support of the recommended termination.
In an August 17, 2011 report, Dr. Misenhimer noted that appellant continued to complain
of significant pain and discomfort in his back. He opined that appellant was not able to return to
work until he could establish the source of his pain. Dr. Misenhimer therefore concluded that
termination of appellant’s benefits was inappropriate and that appellant was unable to work at
any occupation for the time being. He further opined that, with appropriate identification and
treatment of his problem, appellant would be able to return to some form of gainful employment,
although not with the employing establishment.
In a decision dated September 8, 2011, OWCP terminated appellant’s wage-loss
compensation benefits effective the date of the decision. It did not terminate his medical
benefits.
In a September 28, 2011 report, Dr. Misenhimer indicated that appellant’s physical
condition had changed since his last functional capacity evaluation in October 2010. He opined
that, at this time, appellant was not able to return to any form of gainful employment secondary
to the continued pain and discomfort in his back. In response to the September 8, 2011 decision,
Dr. Misenhimer indicated that he never stated that appellant could return to full and active duty
with the employing establishment; rather the statements were made in the hopes that, with
certain treatments, appellant could return to full and active duty. However, he opined that
appellant was not able to return to full and active duty at this time. Dr. Misenhimer opined that
appellant was not able to lift 80 pounds and that he was unable to perform at a heavy physical
demand level due to pain and discomfort in his back, which is related to the L3, L4 and L5
intervertebral discs. He noted that his request for a discogram had been denied. In subsequent
reports dated November 9 and December 20, 2011, Dr. Misenheimer continued to request
approval for a discogram.
On October 4, 2011 appellant requested a telephonic hearing before an OWCP hearing
representative.
In a November 14, 2011 report, Dr. Klein stated that he believed that appellant should
seek employment in a position that does not require repetitive bending, stooping and squatting
with lifting limits of 10 pounds.
At the hearing held on February 8, 2012, appellant testified with regard to his medical
care. He noted that, after the accident, he was placed on light duty and missed work for physical
therapy and doctor’s appointments. Appellant noted that he last worked for the employing
establishment on April 19, 2010 and that he was then fired because he had not met benchmarks
for becoming an agent due to his injury. He noted that he had not worked since that time.
By decision dated April 6, 2012, OWCP’s hearing representative affirmed the
September 8, 2011 decision terminating appellant’s wage-loss compensation benefits.

4

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
ANALYSIS
OWCP accepted appellant’s claim for sprain of the lumbar region of his back and
displacement of lumbar intervertebral disc without myelopathy.
It paid intermittent
compensation benefits for total disability subsequent to his surgery on January 6, 2010. OWCP
terminated appellant’s compensation benefits effective September 8, 2011. The Board finds that
OWCP did not meet its burden of proof when it terminated his compensation benefits.
The Board notes that a conflict initially arose between Dr. Misenhimer, appellant’s
treating surgeon, and the second opinion surgeon, Dr. Pollet, with regard to appellant’s ability to
return to work. In order to resolve the conflict, OWCP referred appellant to Dr. Grace for an
impartial medical examination. In an October 11, 2010 report, Dr. Grace stated that he would
lean toward the opinion of Dr. Misenhimer and allow appellant more time and rehabilitation.
Accordingly, OWCP continued to pay wage-loss compensation.
Appellant continued to receive treatment from Dr. Misenhimer and Dr. Klein.
Dr. Misenhimer, at various times, expressed optimism with regard to appellant’s ability to
eventually return to work. However, he continued to note disabling effects from the accepted
injury until his report of November 15, 2010, when he noted that appellant could return to full
and active-duty work. In a February 14, 2011 report, Dr. Misenhimer stated that, although
appellant had been released to full and active duty at work, there was no position available for
him at the employing establishment and he would like to see appellant continue with the current
level of activity. He started to change his conclusion in his May 16, 2011 report wherein he
noted that appellant continued to have residuals of problems with his low back and suggested
further tests. When OWCP, on July 28, 2011, proposed to terminate appellant’s compensation
benefits, it noted that on February 14, 2011 Dr. Misenhimer indicated that appellant was capable
of performing his usual job. However, he responded to the proposed termination in an
August 17, 2011 report wherein he indicated that appellant was not able to return to work until
the source of his pain could be determined. Dr. Misenhimer opined that termination of
appellant’s benefits was inappropriate and that he was unable to work at any occupation for the
time being.
Nevertheless, OWCP still terminated appellant’s compensation on
September 8, 2011. The Board finds that this was improper.
OWCP had the burden of proof to terminate compensation; it should not terminate
compensation without establishing either that the disability had ceased or was no longer related
2

Curtis Hall, 45 ECAB 316 (1994).

3

S.M., Docket No. 12-1414 (issued February 25, 2013).

5

to the employment.4 Dr. Misenhimer, at the time of termination of benefits, indicated that
appellant was unable to work. Subsequent to the termination of benefits but prior to the decision
by the hearing representative, he continued to opine that appellant could not return to work.
Dr. Misenhimer noted that he never indicated that appellant could return to full and active duty at
the employing establishment, rather he had indicated his belief that appellant could, after certain
treatments, return to some employment. He noted that appellant could not do heavy physical
labor. Accordingly, Dr. Misenhimer was of the strong belief that appellant’s employmentrelated disability had not ceased. OWCP’s hearing representative indicated that Dr. Misenhimer
did not provide adequate rationale for his belief that appellant was unable to return to work.
However, it is the burden of OWCP to prove that appellant’s disability had ceased in order to
terminate compensation benefits, not the burden of appellant to prove that he could not work.5
The Board notes that the hearing representative cited to the case of Charlene V. Mialeedstrom6
and contended that the physician in that case changed his mind about disability but that the
Board found that this change in opinion was not supported by rationalized evidence. However,
in Mialeedstrom, the Board relied in large part on the opinion of a different physician who
specifically indicated that appellant had no further residuals and was no longer disabled due to
her work injury. No physician in the present case made such a statement. Appellant’s other
treating physician, Dr. Klein, is a Board-certified family practitioner whereas Dr. Misenhimer
was appellant’s treating Board-certified orthopedic surgeon. Dr. Klein continually deferred to
Dr. Misenhimer’s opinions with regard to appellant’s work capabilities. Therefore, his opinion is
not sufficient to establish no continuing disability.
The evidence of record is not sufficient to establish that appellant’s disability had ceased
in this case. Accordingly, the Board finds that OWCP did not meet its burden of proof.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective September 8, 2011.

4

A.S., Docket No. 12-1509 (issued March 5, 2013).

5

Id.

6

Docket No. 02-1847 (issued June 13, 2003).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2012 is reversed.
Issued: June 26, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

